UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51772 Cardica, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3287832 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 900 Saginaw Drive Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650)364-9975 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.): Yes [] No [x] On February 6, 2013, there were 36,964,005 shares of common stock, par value $0.001 per share, of Cardica, Inc. outstanding. CARDICA, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements a. Condensed Balance Sheets at December 31, 2012, and June 30, 2012 3 b. Condensed Statements of Operations for the three and six months ended December 31, 2012 and 2011 4 c. Condensed Statements of Comprehensive Loss for the three and six months ended December 31, 2012 and 2011 5 d. Condensed Statements of Cash Flows for the six months ended December 31, 2012 and 2011 6 e. Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1A. Risk Factors 21 Item 6.Exhibits 40 SIGNATURES 41 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARDICA, INC. CONDENSED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) December 31, 2012 June 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation Other liabilities Current portion of deferred revenue Total current liabilities Deferred revenue, net of current portion Note payable Other non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value: 5,000,000 shares authorized: no shares issued and outstanding at December 31, 2012, and June 30, 2012 Common stock, $0.001 par value: 65,000,000 shares authorized: 36,956,005 and 36,511,388 shares issued and outstanding at December 31, 2012, and June 30, 2012, respectively 37 37 Additional paid-in capital Treasury stock at cost (66,227 shares at December 31, 2012, and June 30, 2012) ) ) Accumulated comprehensive loss (1 ) (5 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed financial statements. 3 CARDICA, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended December 31, Six months ended December 31, Net revenue: Product sales, net $ License and development revenue 84 84 Royalty revenue 17 17 36 36 Total net revenue Operating costs and expenses: Cost of product sales Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Interest income 4 2 9 3 Interest expense ) Other expense, net (2
